 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant maintenance departments, the Employer normally adheres tocraft lines in work assignments, and that any crossing of craft lines inthe repair gangs is occasional and due to the exigencies of the jobrather than to a disregard of the functions of the various crafts.Under these circumstances, we believe that the employees sought bythe Petitioner constitute a traditional craft group and, notwithstand-ing the integration of the Employer's processes, they may, if they sodesire, constitute a separate appropriate unit.There remains for determination the unit position of the craneoperators and the riggers whom the Petitioner seeks to include inthe unit.The two crane operators in the machine shop work ex-clusively in that shop, are under the supervision of the machineshop foreman, and, on occasion, work on the machine shop floor ashelpers.We shall therefore include the crane operators in the ma-chine shop in the unit with the machinists.However, the riggerssought by the Petitioner work in a separate department, under sep-arate supervision, and perform tasks separate and distinct from thoseperformed by the employees we have included in the unit.We shalltherefore exclude the riggers from the unit.In view of the foregoing determinations, we shall direct an elec-tion among all machinists, tool and die makers, cranemen within themachine shop, their helpers and apprentices at the Employer's SanFrancisco, California, shipyard, excluding riggers, all other em-ployees, watchmen and guards, office and clerical employees, and allsupervisors? If a majority of these employees vote for the Petitioner,they will be taken to have indicated their desire to constitute a sep-arate bargaining unit.[Textof Direction of Election omitted from publication in thisvolume.],We shall exclude,as supervisors the leadermen,as the record shows that, althoughslightly less than 50 percent of their time is spent in manual labor with the tools of theirtrade, they responsibly direct the work of their subordinates and have the authorityeffectively to make recommendations with respect to promotions,discipline,or discharge.SeeWelding Chip yards,Inc.,81 NLRB 936, 940.HENRY MAYER,AN INDIVIDUAL,D/B/ACHEROKEE HOISERY MILLSandAMERICANFEDERATION OF HOSIERY WORKERS.CaseNo. 10-CA-897.March 2,1951Decision and OrderOn November 20, 1950, Trial Examiner Bertram G. Eadie issuedhis Intermediate Report in the above-entitled proceeding, findingthat Respondent had engaged in and was engaging in certain unfair93 NLRB No. 81. CHEROKEE HOSIERY MILLS591.labor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, Respondent filedexceptions to the Intermediate Report.The Board I has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions, and the entire record in the case, and here-by adopts the findings, conclusions, and recommendations of the TrialExaminer, with the corrections and additions noted below 2We agree with the Trial Examiner's conclusion that Respondentinterfered with, restrained, and coerced his employees in violationof Section 8 (a) (1) of the Act, independently of the other unfairlabor practices found.The evidence upon which we rely in mak-ing this finding is limited to the following incidents : (1) HenryMayer's statement to Ingram on October 26, 1949, that if the em-ployees were engaged in union activity, it could not be done, followedby the remark, "I won't operate under a union"; (2) Mayer's state-ment to Gray 3 days later that he would not operate a union plantand that he would move his machines out first; and (3) Robert Noell'ssuccessful solicitation, sometime between November 8 and 13, 1949,of Black and at least three other employees to sign a letter, whichNoell had prepared, repudiating the Union; and Noell's request toBlack that the latter help him get some of the employees together forthe purpose of signing this letter.3Mayer's two statements were clear threats of economic retaliation'As the Trial Examiner found, moreover, Noell's activities wereplainly illegal under established Board precedent.r,Respondent'sresponsibility for Noell's actions is shown, not only by the fact thatNoell served as Respondent's representative at the October 31, 1949,bargaining conference with the Union, but also by the fact that Noell'splans to induce employees to sign and swear to some such letter werediscussed with Respondent in advance.6'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated Itspowers In connectionwith thiscase to a three-member panel [Chairman Herzog and Mem-bers Houstonand Reynolds]2Differingslightlyfrom the Trial Examiner's recitals, the record shows, and we find,that the complaintwas based upon charges filed November 16, 1949, and January 27, 1950,and that the hearing took place from August 14 to 16, 1950.8When receivedby the Board'sRegional Office on November14, thisletter bore thesignatures of seven employees.4N. L. R B. v. Kopman-Woracek Shoe Company,158 F. 2d 103 (C. A 8),enforcing66 NLRB 789.5N. L R B. v VailManufacturingCo.,158 F. 2d664, 665(C. A. 7), enforcing 61 NLRB181, certioraridenied 311 U S. 835;N. L. RB. v. Gate City Cotton Mills,167 F. 2d 647(C. A. 5), enforcing 70 NLRB 238.'6 International Association of Machinistsv.N. L. R B,311 U S 72,enforcing 8NLRB 621;International Longshoremen'sand Warehousemen'sUnion(Petaluma), 79NLRB 1487, 1507. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Refusal to BargainAt its first bargaining conference with Respondent on October 28,1949, the Union proved its majority representative status to Respond-ent's satisfaction.But both this conference and the subsequent oneon October 31 were entirely fruitless.As set forth in the Intermedi-ate Report, Respondent first characterized the Union's requests asreasonable, then shifted completely and took an adamant position,unqualifiedly rejecting every demand.On the morning of October31, when the Union asked that negotiations be resumed later the sameclay,Respondent refused on the ground that he needed the advice ofhis bookkeeper, who was absent from the city.Thereupon the Unionstruck the plant.On November 5, 1949, with the strike continuing, the Union againrequested Respondent to agree to a bargaining conference and to seta date.Respondent refused, and gave no reason.At the Union'srequest the parties did meet again, on November 21; and a final meet-ing was held on November 25. On both occasions the Union againattempted to negotiate with Respondent and to settle the strike, butRespondent both times made it clear to the Union's representativesthat he challenged the Union's majority and no longer recognizedtheUnion as the bargaining agent of his employees.AlthoughRespondent and his representatives discussed the Union's demands,they repeatedly injected direct reminders to the Union that Respond-ent was not to be understood as receding from his fixed refusal to ac-cord recognition and that no amount of talking could lead anywhere.Whatever Respondent's attitude may have been before November5, 1949, toward his employees' attempt to exercise their statutory rightto bargain collectively, we are satisfied that by that date he was de-termined to frustrate them in that attempt.His earlier illegalthreats to close or remove the plant if they persisted in their con-certed activity very strongly points to such an explanation of hisNovember 5 refusal to meet with the Union's representatives.More-over, the manner in which Respondent several days later (through hisagent Noell) unlawfully contrived to bring about substantial defec-tions from the Union makes his bad faith in his dealing with theUnion abundantly clear.Having himself caused a number of em-ployees to repudiate the Union, Respondent could hardly defend hisadmitted refusal to bargain afterward on the ground that the Unionlacked a majority.7Rather, it appears that the refusal to agree toanother conference on November 5 was for the very purpose of gain-ing time in which to undermine the Union's majority.We find no merit in Respondent's contention that the letter signedby 7 employees and dated November 3, 1949, precludes any finding7Franks Brothers Company v N. L. R. B.,321 U. S. 702, enforcing 44 NLRB 898.A CHEROKEE HOSIERY MILLS593that the Union afterward represented a majority of the approximate-ly 11 employees in the bargaining unit.As the letter on its face pur-ports to repudiate only the strike, it is not inconsistent with a desireto continue in effect the union-authorization cards signed shortlybefore."We also note that the record does not definitely show wheth-er this letter was signed before or after November 5, when Respondentrefused to bargain.The date borne by the letter itself is not con-clusive on this point; for no convincing explanation was offered byRespondent as to why employees desiring to abandon a strike on No-vember 3 should ask that their return to work begin 11 days later.In view of the foregoing facts, and on the record as a whole, we arepersuaded, as was the Trial Examiner, that Respondent failed in hislegal obligation to bargain with the Union in good faith.Accord-ingly, we find that on and after November 5, 1949, Respondent re-fused to bargain with the Union in violation of Section 8 (a) (5) ofthe Act. 9The RemedyThis refusal to bargain, when viewed in connection with Respond-ent's threats of economic retaliation and his unlawful conduct inpresenting to his employees for signature a document repudiating theUnion, convinces us that Respondent's attitude is one of general resist-ence to the purposes of the Act. In order to effectuate those purposes,therefore, we believe it necessary that Respondent be generally orderedto cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.OrderUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelations Act, as amended, the National Labor Relations Board here-by orders that Respondent, Henry G. Mayer, an individual, d/b/aCherokee Hosiery Mills, Athens, Georgia, his officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Threatening his employees with economic reprisals for theirunion activities or attitude, helping to prepare forms evidencing their8Stewart Die Casting Corp. v. N L. RB , 114 F. 2d 849, 854 (C A. 7), enforcing 14NLRB 872, certiorari denied 312 U S 680"It is argued that this in itself [the fact that195 striking employees had returned to work] is an indication that they were not membersof the Union . . .We think there is no merit in such contention. The fact thatthey returned to work proves nothing concerning their Union membership, or the authorityof the Union to act as then bargaining agent "° In this we do not go as far as did the Trial Examiner, who found a refusal to bargainon October 31, 1949, and thereafter943732-51-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawal from American Federation of Hosiery Workers or aliyother labor organization, and inducing them to sign such forms.(b)Refusing to bargain collectively with American Federation ofHosieryWorkers as the exclusive bargaining representative of allthe employees in his Athens, Georgia, plant, excluding office andclerical employees and supervisors as defined in the Act.(c)In any other manner interfering with, restraining, or coercinghis employees in the exercise of their right to self-organization, toform labor organizations, to join or assist American Federation ofHosiery Workers, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with American Federationof Hosiery Workers as the exclusive representative of. all employeesin his Athens, Georgia, plant, excluding office andclerical employeesand supervisors as defined in the Act, with respect to rates of pay,wages, hours of employment, and other conditions of employment,and, if an understanding is reached, embody such understanding ina signed agreement.10(b)Post at his plant at Athens, Georgia, copies of the notice at-tached hereto and marked "Appendix A." 11 Copies of said notice, tobe furnished by the Regional Director for the Tenth Region, shall,after being duly signed by Respondent, be posted by Respondent im-mediately upon receipt thereof and maintained by it for at least sixty(60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith."The Trial Examiner found the appropriate unit to consist of 12 employees, includingRespondent's wifeHowever, because she is a supervisor (as Respondent himself con-firmed) and because of her close relationship with Respondent, she is excluded from theunitStanislaus Implement d Hardware Company, Limited,92NLRB 897;BarberBuick Company,90 NLRB No. 21911 In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words, "A Decision and Order," the words, "A Decree of theUnited States Court of Appeals Enforcing." CHEROKEE HOSIERY MILLSAppendix ANOTICE TO ALL EMPLOYEES595Pursuant to a Decision and Order of the National Labor RelationsBoard and in.order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that : .I WILL NOT threaten my employees with economic reprisals be-cause of their union activities or attitude, help to prepare formsevidencing their withdrawal from membership in AMERICANFEDERATION OF HOSIERY WORKERS or any other labor organization,induce them to sign such forms, or in any other manner interferewith, restrain, or coerce them in the exercise of their right toself-organization, to form labor organizations, to join or assistAMERICAN FEDERATION OF HOSIERY WORKERS, or any other labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) '(3) of the Act.I WILL bargain collectively upon request with AMERICAN FED-ERATION of HOSIERY WORKERS as the exclusive representative ofallmy employees in the bargaining unit described below, withrespect to rates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding is reached,I will embody such an understanding in a signed agreement.Thebargaining unit is:All employees in my Athens, Georgia, plant, excludingoffice and clerical employees and supervisors as defined inthe Act.HENRY G. MAYER, D/B/A, CHEROKEE HOSIERY MILLS,Employer.By ------------------------------Dated --------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportClarence D. Musser,Esq., for the General Counsel.John Wesley Weeks, Esq.,Decatur, Ga.,Albit Nix, Esq.,andHowell Erwin,Jr., Esq.,Athens, Ga., for the Respondent.G 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OP THE CASEUpon a charge dated January 25, 1950, filed by American Federation ofHo: !cry Workers, herein called the Union, the General Counsel of the NationalLabor Relations Board, respectively called herein the General Counsel and thehoard, by the Regional Director for the Tenth Region (Atlanta,. Georgia), issueda complaint dated June 13, 1950, against Henry G Mayer, an individual, d/b/aCherokee Hosiery Mills, herein called the Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor practices within the meaningof Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act. Copies of thecomplaint, charge, and notice of hearing were duly served upon all the parties.With respect to the unfair labor practices, the complaint alleges, in sub-stance, that the Respondent: (1) Since on or about October 28, 1949, and at alltimes thereafter has failed and refused, and does now fail and refuse to recog-nize the Union, although duly designated for the purposes of collective bargainingby a majority of the employees, as the exclusive representative of said employees,and to bargain collectively with the Union, as the exclusive representative ofsaid employees at its plant at Athens, Georgia, exclusive of office clerical em-ployees,watchmen and guards, professional employees, and supervisors, asdefined in the Act, and that said employees constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9 (a) of theAct ; (2) that Respondent by its partners, agents, representatives, and employees,spice on or about October 20, 1949, has committed, authorized, instigated, andacquiesced in the following acts, to wit :(a) Interrogated its employees concerning their union affiliation andactivities ;(b) Statements and conversations of a coercive and intimidatory nature dis-couraging activities on the part of its employees for the purposes of collectiveb.u gaining and other mutual aid and protection and discouraging membership.and activities among their employees in the Union ;(c)Urged and warned its employees to refrain from assisting, becoming mem-bers, or remaining members of the Union, under threats and penalty of discharge ;(d) Threats to close plant if the Union came in; and(e) Solicited withdrawals from the Union.By such acts and by each of said acts, Respondent did interfere with, restrain,and coerce, and is interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act and did therebyengage in and is thereby engaging in unfair labor practices within the meaningof Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the Act.The answer of Respondent, which was duly filed June 19, 1950, admitted thejurisdictional facts concerning interstate commerce, and Respondent's refusalto bargain collectively with the Union. It denies that the Union was therepresentative of Respondent's employees, and it also denied the alleged unfairlabor practices.`Pursuant to notice, a hearing was held on August 14, 1950, at Athens, Georgia,before the undersigned Trial Examiner duly designated by the Chief TrialExaminer. The General Counsel and the Respondent were represented by coun-sel and participated at the hearing.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to produce evidencebearing upon the issues.The General Counsel presented oral argument in sup-port of his contentions?1 See pages 334-347 of the record. CHEROKEE HOSIERY MILLS597The counsel for Respondent has filed a brief with the Trial ExaminerAt theclose of General Counsel's case the Respondent rested.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following : 2.FIYDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is an individual, trading and doing business under the firmname and style of Cherokee Hosiery Mills.He operates a plant at Athens,Georgia, employing 12 employees inclusive of Mrs. Erika Mayer, his wife, inthe manufacture of full-fashioned nylon hosiery for women.Respondent has2 knitting machines and purchases upward of $10,000 a year, approximately90 percent of which is purchased and shipped, in raw materials including nylonyarns, oil, solutions, needles, and repair parts, from without the State ofGeorgia.The unfinished hosiery designated as gray stock is shipped to Union,South Carolina, to be dyed and finished and then reshipped from there as full-fashioned nylon hosiery to 2 customers with places of business at Lansdale,Pennsylvania, and Paterson, New Jersey.The total sales amount somewhat inexcess of $25,000.Respondent admits in his answer that he is engaged ininterstate commerce and conceded at the hearing that he is subject to the pro-visions of the Act.The Trial Examiner finds that the Respondent is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organization within themeaning of Section 2 (5) of the ActsIII.THEUNFAIR LABORPRACTICESA. Surrounding facts and circumstancesThere is little if any dispute between the parties as to the material facts onwhich General Counsel relies to establisha prima faciecase against the Re-spondent.Respondent was called as a witness on behalf of the GeneralCounsel.No other witness was called by Respondent.His testimony in nowise contradicts the material facts testified to by the General Counsel's wit-nesses.The Respondent, the owner and operator of a small plant at Athens, Georgia,was engaged in the manufacture of nylon hose, operating 2 knitting machines2 In making the findings herein, the Trial Examiner has considered and weighed theentireevidence and the brief presented.It would needlessly burden this Report to evaluateall the testimony.Any such testimony or other evidence which is in conflict with thefindings herein is not credited.8Respondent neither admits nor denies paragraph V of the complaint, alleging thatAmerican Federation of Hosiery Workers is a labor organization within the meaning ofSection 2 (5) of the Act.The whole record develops the essential and material facts tomake the above finding: (a) Representatives of the Union negotiated with Respondentwithout challenge on his part to any such objection, (b) General Counsel's Exhibits 6, 7,8, 9, 11, 12, 13, 14, 15, 16, and 17, which are printed articles of agreement between RodgersHosiery Co., Inc , Athens, Georgia, and American Federation of Hosiery Workers, togetherwith the union cards signed by the several employees and exhibited to Respondent for his.examination.The Trial Examiner finds that there is substantial evidence supporting theabove finding of fact. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDon a 24-hour basis, employing 11 operators besides his wife.The hose, whenknitted, were shipped to South Carolina for further processing and then werereshipped to Pennsylvania and New Jersey. The knitters were paid on a piece-work basis which included the amount they paid to their helpers on an hourlybasis.Respondent's wife was paid at a regular wage of $50 per week.On or about October 22, 1949, employee Gray met Roberts, national repre-sentative of the Union, and suggested to him that the Union organize theemployees of Respondent.Roberts had known Gray for quith some time.Hetold Roberts he had looked for him and wanted to talk to him. He told Robertsthat the employees of Respondent had tried to have a conference with Mr.Mayer out at the mill that morning to talk over some of the conditions of em-ployment that Mayer had promised to correct.Mayer did not appear at themeeting and Gray 'wanted to know what could be done by the employees topermit them to become members of the Union.Roberts told Gray that he would investigate over the week end and give ananswer before he left town.Roberts then contacted Benton, an officer at that time in Branch 176 of theUnion, at Rodgers Hosiery Mill.He told him of the situation existing at Re-spondent's plant and asked him to go with him and see some of the employees whoworked for Respondent and see if they were really interested in the Union. Theyvisted employees Green, Lanier, and Ingram on Sunday, October 23. As a re-sult of Roberts' investigation, he left union cards with Benton and told himto see what he could do about having them signed by the employees of the Re-spondent, as he had to leave the following day to go to his office at Athens,Tennessee.Roberts returned to Athens, Georgia, on October 28, and a meetingwas arranged with Mayer by phone to take place at Mayer's office at 2 p. m. thatday.Those present and taking part at the conference were Mayer, his wife,Benton, and Roberts.The union designation cards which were signed by nineemployees were handed by Roberts to Mayer. Concerning this meeting Robertswas questioned and credibly testified as follows:A. He looked at the cards, he looked at every one of them, looked at all ofthe signatures, and he took Mary Aaron's out.Q. Yes?A.He said I recognize all the cards signatures of my employees.He saidMary Aaron has put in her notice to quit. I said, "As of now she is still onyour payroll, isn't she?"He said "Yes."Mrs. Mayer thought at that timethe one I didn't have was her, which wasn't. It was Bonnie Sue Green.Q. Did Mrs. Mayer have anything to say?A. I told her I had all but one. She said, "I guess that is me." I said,"No, that is not you. It is Bonnie Sue Green."Q. Did she say anything more to Mr. Mayer about the cards or the numberthat had signed cards?A They never said another question, they gave me the cards back.B. Therefusal to bargain collectivelywith the Union1.The appropriate unit and representation of a majority thereinThe complaint alleges that all employees of the Respondent at its Athens,Georgia, plant, excluding office clerical employees, watchmen and guards, profes-sional employees, and supervisors, as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Sec- CHEROKEE HOSIERY MILLS599tion 9(a) of the Act. Pertinent to this allegation of the complaint, the Respond-ent's answeralleges "For want of sufficient information the allegations of paragraphs 4 and 5 of said complaint are neither admitted nor denied."No evidencewas adducedat the hearing which would conflict with the unft alleged to be ap-propriate in the complaint.Accordingly, the Trial Examiner finds that all employees of Respondent athis operation in Athens, Georgia, excluding supervisory employees, watchmenand guards, as defined in the Act, and excluding all office and clerical employees,have at all times material herein constituted and do now,constitute an appropriateunit within the meaning of the Act, he finds that said unit will insure to theemployees of the Respondent the full benefit of their rights to self-organizationand collective bargaining, and otherwise effectuate the purposes of the Act.The record discloses that as of October 28, 1949, there were 12 employees inthe above-described unit including the wife of Respondent.Nine of the em-ployees designated the Union as their collective bargaining agent and thereafteron October 31 another employee signed a union card.Accordingly, the Trial Examiner finds that the Union on and after October 28,1949, represented a majority of the employees in the unit described above for thepurposesof collective bargaining.There is evidence in the case of defections from the Union after November 14,1950, said defections were in the opinion of the Trial Examiner caused by theunfair laborpractices of the Respondent as herein found.2.The negotiations.On Friday, October 28 at 2 p. in. Mayer, his wife, Roberts, and Benton begannegotiationsThe conference lasted until 7 p. m.Respondent maintained theposition that lie was unable to make any decision to the demands made by theunionconferees, as his bookkeeper was out of town and he was unable to getin touch with him.Roberts' testimony which the Trial Examiner credits andwhich is in no wise denied or refuted, concerning the negotiations at this meet-ing, is as follows.Q. You just give us your version of what all was talkedabout in regardto the Union and the matters in which you were interested?A. First start talking to Mr. Mayer and he wanted to know what wasthe biggest complaint of the boysI told him one of the biggest complaintsof the boys was they didn't think they got treated right and didn't thinkthey should have to pay the helpers and have it deducted from their pay.Q. Pay their helpers?A Pay their helpers.Q.What helpers are you talking about?A. A knitter was paid at that time 95 cents a dozen. If that95 centsa dozen at the end of the week was $60, then if the helper was paid 55 centsan hour, that 55 cents an hour for 40 hours was deducted from their $60.Q. You discussed that with Mr. Mayer?A. Yes, sirQ.Did you discuss other wages or rates?A. I asked him would he mind giving me the rates on his other jobs.Mr. Mayersaid definitely no.Mr. Mayer pulled out slips on the rates of theother jobs and gave me the rates the same as loopers and what have you,what they were paying per dozen.Q. Did you make a proposal, a rate schedule proposal, to Mr. Mayer? 600DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Roughly, after I got these figures from Mr. Mayer, dozens, and whathave you, myself and Ted Benton went outside and had a little conversa-tion among ourselves to see what kind of approach we would reach.Wecame back in and began to argue with Mr. Mayer first about the insuranceprogram which we have in all our union contracts paid for by the company.We went so far as to try to prove to him on paper if he gave the people theinsurance program, why his family alone would get more benefits out ofthe insurance than he could possibly buy insurance as an individualHestill said no on insurance which would be only 2 percent of the payroll.Q All right.A I then made him a proposal on rates, and then in our discussion heseemed to think and so did I that if the rate structure was washed outeverything else should be reached agreement as granted in all contracts.The money proposition seemed to be phasing him at the momentQ.What was your proposal for knitters?A.He was at that time paying 95 cents a dozen and the helpers' rate wasdeducted from it. I made a proposal and give it to him on a yellow sheetof paper pay the knitters 90 cents a dozen.Q. A nickel less, ninety cents a dozen on double jobs, a dollar a dozen onsingle jobs with the understanding when a knitter run a double job the com-pany would pay the helper.Trial Examiner EADIEWhat is a double job and a single job'The WITNESS Double job is two knitting machines run by one knitterand one helper. In other words, it eliminates one operation.The proposal for the helpers was 75 cents an hour to begin with, afterthree months 80 cents an hour. after three more months 85 cents an hourwith the understanding if a helper had had six months' training anywhereelse in the land and came to work there for him, it would be 85 cents- anhour as of the date he started.Q. (By Mr. Mussrs.)All right, now-A. The loopers proposal was 10 cents a dozen seamers 25 cents a dozen.His inspecting and mending we made a proposal of a flat 75 cents an hour.The reason we didn't make a piece rate proposal on those two jobs therewas not enough piece work on either one of those two jobs to keep oneperson busy the whole week, so we made him a flat proposal of 75 cents anhour so he could shift that person around and do any other work he sawfit for her to do.Also, in this proposal was the one week's vacation with pay and the2 percent insurance plan.Q. All right.A. That was handed to him on a yellow piece of paper.Q.What did he say about it, if anything?A. He said, "I will work with you, Roberts, your proposal is not severe.It is very lenient." I said, "Yes, I am scared when I meet my DistrictManager I am going to get my head chopped off for meeting it, too."Q.What was your Union standard rate for knitters with reference tothis 90 cents you proposed?Mr. WEEKS. We object to that, has no bearing on the issues.Trial Examiner EADIE. Will you repeat the question please?(Question read.)I will overrule the objection.The WiTxEss. In our Union areas such jobs as in Mr. Mayer's plant therates range from $1.45 to $1.65 per dozen in the South. CHEROKEE HOSIERY MILLS601Concerning the conferencebp,October 28, Respondent testifiedas follows :A The first one was on Friday and we had talked for about four hours,yet I could not make al decision due to the 'fact that my bookkeeper wasout of town. It happened to be that his brother died in Floridaand he wasout of town that day. So, I asked Mr. Roberts if he would give me timeuntil Monday, hoping that Mr. Cooper would be back.Q. Just a minute.Who is Mr. Cooper, your bookkeeper?A.My bookkeeper, Yeah.Q.He was yourfull-time bookkeeper?A. No, No, No.Q.Did he just keep your books on a monthly basis,coming inwhenevernecessary?A. Yeah.Q. All right, go ahead.You told him your,bookkeeperwas in Florida?A. Yeah.Q. Due to the death of a relative?A. Of his brother. So I had hoped he would be back by Monday. So Mr.Roberts said, "Well, do you think it will be all right to come back Monday?"I said, "I believe Mr. Cooper would be back as I could not make adecisiondue to the fact I did not have any books with me."It was agreed upon the adjournment of the conference at about 7 p m. Friday,October 29, to further meet at 9: 30 a. m. Monday, October 31.At the meetingon October 31, the conference was continued with the additionof employeesGray and Ingram, who took part with Roberts and Benton representing theUnion, and Noell was added to the Respondent's representatives. At thismeeting theRespondent did not raise any question as to the Union's majority.Relative to the proceedings at the meeting held on Monday, October 31,Roberts testified credibly and without contradiction as follows :Q.Did Mr. Bob Noell himself ever work out there at any time you did?A. Not to my knowledge.Q.What, if anything, was said about his presence there at the meetingwith Mr. Mayer on the morning of October 31st?A. I said, "Is this your bookkeeper?"He said, "I want to tell you whyI am in this."Says, "I am purely innocent person I just wentover Mr.Mayer's books the whole weekend trying to get him some figures, and whathave you, to see what he could afford to pay, and so forth and so on."I says, "You don't have an interest in this company?"He says, "Nonewhatsoever."Q. Tell us what was said about wages, hours, and working conditionsthat morning when you opened the meeting. Did you open for the Union?A. I opened for the Union.Q. All right.A. I asked Mr. Mayer if he had analyzed the proposal I gave him onFriday.Mr.Mayer wasn't doing any talking.He was referring allquestionsto Noell.So, I started talking to Noell. I asked him had theyanalyzed it.He said, "I've been working ever since Friday night since yourmeeting broke, going over these profits, and what have you."And he says,"I can't seethat Mr. Mayer can pay one penny, or nothingelse.If he does,he will go broke." I says, " W'4'ell, I disagree with you.We have been inthis business quite a bit ourselves, we know what kind of profits, and soforth, that is reaped from production of machinery." 602DECISIONSOF NATIONALLABOR RELATIONS BOARDI asked him again would they consider the insurance plan. The answerwas still no. I asked him would they give me a counterproposal of anykind, shape or form. The answer was still no. This went on for aboutan hour.No.No.No.Every approach we used.Q.What, if anything, was said and done there?A. I told Mr. Mayer I had to go into court, that conference would haveto break up at that time and would he meet me that afternoon, at any timethat afternoon.His answer was definitely no ; definite no.He said,"I need more time." I said, "Let's have a meeting this afternoon andset a definite time when you will negotiate sometime in the future."Hisanswer was still definitely no he would not meet me that afternoon.The above conference lasted until about 11 a. in. on October 31. Immediatelyfollowing, the Union struck the plant and established a picket line.The picketline was maintained until after January 1, 1950.On November 5, Robe is called Respondent on the telephone and requested himto fix a date for another bargaining conference.Respondent refused to seta date.A conference was thereafter agreed upon and held on November 21 at theHolman Hotel at Athens, Georgia.Concerning that conference and another heldon November 25, Roberts testified credibly as follows :Q.Who was present for the Union?A.Myself and Mr. Janaskie and Miss Reba Graham.Q. And for the Cherokee Hosiery Mills?A. Mr. Mayer, Mr. Cooper and Albit Nix.Q.Mr. Nix is a lawyer here in Athens?A. Yes, sir.A conference was thereafter agreed upon, and held on November 21 at theHolman Hotel at Athens, Georgia ; Janaskie, employee Graham, and Robertsrepresenting the Union, and Respondent, Cooper, and Nix the Respondent,.Mr.Nix said he wanted the representatives of the Union to understand that he wasnot the attorney for the Respondent, he was there more or less because Mr. Weekscouldn't make it, but that the Respondent was not going to prejudice himselfat that meeting in negotiating.He said, "Respondent was going to reserve hisrights because he didn't think the Union had the majority."Wages, hours, andworking conditions were discussed.Janaskie did the talking in the matter ofthe union proposals.Roberts testified credibly as to what occurred at the meeting as follows :A.Mr. Janaskie gave them a proposal. They wouldn't give him noanswers whatsoever.They said they wanted time to analyze it.Q.Was Mr. Cooper there?A. Yes, sir.Q. And wanted time to analyze it.?A. (Nods affirmatively.)Q.What if anything did Mr. Janaskie do-Did he agree at that time toanalyze it?A. Yes, sir.Q.Do you remember what he said about it?A. He said he would meet back with them at any time.We agreed to meetback on the 25th.****s*s CHEROKEE HOSIERY MILLSA. It was over very quick,because allthe answerswas no, no, no.603*Q. You say they agreed to meet back on the 25th. Did you meet on the25th ?A. Yes, sir.Q.Where was that meeting held?A.Holmon Hotel.Q.Was Mr. Janaskie there?A. Yes, sir.A. That meeting was arranged from the meeting of the 21st.Q.What time of day did this one take place, that is, thislast one onNovember 25th?A. It was 2 o'clock in the afternoon.Q. Tell us what you remember of the conference on November 25th.A. The best I can remember the conference Mr. Janaskie first asked Mr.Cooper and Mr. Mayer had they analyzed the proposal from the last meet-ing.Mr. Cooper said they had analyzed it but they still reserved theirrights as they did not think the Union had a majority.Q.With reference to the little red agreement there, thatisGeneralCounsel's Exhibit 6, was itused as a basisfor discussion between the Unionand the Company?A. Yes, sir.Q.Mr. Janaskie doing the talking?A. Yes, sir.Q.What did he say?A. The first thing he read to the Company-they had one to follow him-said-"Let's see what we can agree on in this basic."First he read the"Articles of Agreement."He substituted Cherokee Hosiery Mills wherethis one had Rodgers Hosiery Company.Mr. Cooper's answer to thatarticle was "No. If we agree to that we defeated what we said at the startof this meeting.We still reserve our rights."Q.Which clause are you talking about now?A. "Articles of Agreement."Q. Did you go on to the next clause?A. Mr. Janaskie says, "Well, let's go on to the next one."Went on-Q.Which was that?A. "Witnesseth."Q. "Witnesseth" clause?-A. They said no.Q. The Company just said no?A. That's all.Q. All right.A.Went on to "Fair Dealings," read the "Fair Dealings" clause.Theystill said no.Q.Who said no, Mr. Mayer or-A. Mr. Cooper.Q. All right.°A. He read "Recognition"******* 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.With regard to that Recognition clause, what was it that Mr Cooper orMr. Mayer said?A. Again said, "If we was to agree on that one that would be contradictingwhat we said in our first statements at the meeting.We still reserve ourrights because we don't think you have a majority."Q.What happened then at that point? Did you go on through the agree-ment or not?A. That was the end of the agreement.Q.What else, if anything, was discussed between the parties as to wages,hours and working conditions?A.Mr. Janaskie then asked them did they have any suggestions to makeor any counterproposals to make.They said they did not.ssassaQ. (By Mr MussER.)What did Mr. Janaskie say about meeting again,if anything?A. He told them he would be glad to meet with them at any time and lefthis telephone number and address in Chattanooga and told them any timethey wanted to meet to please get in touch with him.Q.Have there been any other meetings between management and theUnion in which you have participated?A. No, sir.Q. To your knowledge, was that the last meeting that was ever held?A. Yes, sir.Mayer testified credibly that several days after the conference held on Octo-ber 31 at which the strike was called by the Union, he received telephone callsfrom all the people except Elmer Gray, Johnny Ingram, and Otto Brown that theyallwanted to come back to work and they stated they didn't want to have any-thing to do with the strike. Later he received the following letter signed byseven employees :iNOVEMBER3, 1949.Mr. HENRY MAYER.DEAR MR. MAYER : We would like to return to work Monday, November 14,1949, under the same conditions as we have been working.BONNIE SUE GREENREBA GRAHAMODELL TAYLORNED BLOCKMoLLIE FoxW. C. LAURIERTHELMA GOOCHFollowing the receipt of this letter by Respondent the said employees addresseda communication to Mr. Paul Styles, Regional Director for the Board at At-lanta. Georgia.The letter was prepared at Noell's office and was signed by theemployees at his solicitation. It was received at Mr. Styles' office onNovember 14, 1949, and reads as follows :MR. PAUL STYLES,Chairman, National Labor Relations Board,Atlanta, Ga.DEAR'SIR: We seven employees of the Cherokee Hosiery Mills of Athens,Ga., constitute a majority of the employees of this firm. CHEROKEE HOSIERY MILLS605;We do not want the C. I. O. or any other union to represent us in our laborrelations.We have not requested an election to determine or decide upona bargaining agent.There are only ten employees of this firm, three others, and those whohave signed this letter below.Yours truly,REBA GRAHAMBONNIE SUE GREENETHELMA GoocnMOLLIE FoxFRED BLACKW. C. LAURIERODELL TAYLORSigned this Sth day of November 1949, in the presence of :(S)ROBERT M. THORNTON,Notary Public, Clarke County, Georgia.My Commission Expires Sept. 19, 1952On November 14, Respondent, together with the signers of the above letter,proceeded to the office of the Board at Atlanta, by automobiles furnished atRespondent's expense.There they were met by' counsel for Respondent andappeared before Mr. Styles.Respondent was advised at this meeting to file apetition for an election, which he then did. The petition was dismissed onJune 14, 1950.ConclusionRespondent gained experience as a chief mechanic in a local knitting mill, andpurchased two knitting machines of an approximate value of $20,000.He startedbusiness in September 1948.At the time of the hearing he still owed consider-able money on the purchase price of the machines.His payroll for the weekending October 28, 1949, was the sum of $326.72 for his 12 employees, includinghis wife who received a flat payment of $50 per week.Some of his employees endeavored to arrange a conference with him relativeto wages and working conditions, but they were not successful.They appealedto a union official (Roberts) who asked certain of the employees to solicit thesigning of union cards.The signed union cards of nine employees were presented to Respondent onFriday afternoon, October 28, 1949, and, after an examination of them, lie ex-pressed the view that they were the signatures of his employees.He did, how-ever, claim that one of the employees had recently left his employ although hername was on the weekly payroll for the week ending October 28. At the con-ference, Respondent was accompanied by his wife who took an active part in thediscussions, as she had made up all the payrolls and did many and sundryduties in and about the operation of the plant.The Respondent indicated thatthe Union's proposals were acceptable, but lie pleaded that he could not makeany final decisions in the matters under discussion due to the absence of hisbookkeeper who was out of town, and who had been engaged by the Respondent ona part-time basis.During the interim between the adjournment of the Friday conference andthe convening of the Monday conference the union officials called a meeting ofthe employees for Sunday afternoon.Each employee was solicited to attendthe meeting in order to hear the report of what had transpired at the FridayconferenceThere were only two of the signers of the union cards who ap- 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeared at the meeting. It was there decided if progressin the bargainingdid not result in the Monday conference they would call a strike.Respondentduring the interim mentioned called upon a friend, Bob Noell, who had takenan interest in Respondent's plant since its establishment.Noell spent the weekend in examining the Respondent's books and appeared at the Monday conferencewith the Respondent and his wife as their representative.At this conference, Noell, as spokesman for the Respondent, rejected all ofthe Union's proposals and refused to submit any counterproposal or to agreeupon a date for another meeting. This apparent reversal of the Respondent'sattitude at the first meeting discloses that the Respondent was not bargainingin good faith.The Respondent was in business for over 1 year.His wife madeup the payrolls and otherwise assisted in running the plantTaking into con-sideration the intimacy of Mayer and wife with the details of the business, theRespondent clearly had knowledge of the profits or losses of the business.Atthe meeting on October 28 Respondent told Roberts, "I will work with you,Roberts, your proposal is not severe. It is very lenient."This statement wasmade with reference to the Union's wage, vacation, and insurance plan pro-posals, and indicates that the Respondent, from a business standpoint, couldafford to make at least some beneficial concessions to his employeesThe Re-spondent flatly rejected all of the Union's proposals at the meeting on October31.In view of Mayer's above statement on October 28, the Respondent's refusalto submit any counterproposal clearly shows that he was not bargaining in goodfaith and that his reason for not bargaining with the union representative wason account of the absence of his bookkeeper was not made in good faith.Furthermore the position which Respondent took at the conferences held onNovember 21 and 25, to the effect that the Union did not have a majority, is nottenable as the purported loss of the majority by the Union was due solely tothe acts of the Respondent in his violations of the provisions of the Act.Accordingly, the Trial Examiner finds that the Respondent failed to bargain ingood faith with the Union on and after October 31, 1949.'3 Interference, restraint, and coercionOn October 26 after some of the union cards had been circulated and signed,employee Ingram was called to Respondent's office; he testifies credibly, as to aconversation had with Respondent at that time, as follows :Q. Tell us how he called you in his office and what he said to you?A.He came in the plant where I was working and told me he wanted tosee me in the office and I went in.He said he heard something was goingon in the plantHe said he didn't know what it was exactly but he thoughtitwas the Union.He said if it was it couldn't be done.He said, "I won'toperate under a Union."Q. Do you remember anything else that he said about it?A.He told me two of his friends had two knitting machines in Penn-sylvania.I believe, that they wanted him to take and run on a commissionbasis if there was not a Union in Athens, Georgia, and he said lie told themthere was a Union in Athens, Georgia, but he didn't think he would haveany trouble with his employees.Q. (By Mr. MUSSER.)After this conversation on the 26th of November,did he mention the Union to you again and if so where?'Van Eleeck & Co,25 LRRM 1394;Sani'lBingham'*onMfg. Co,80 NLRB 1612. CHEROKEE HOSIERY MILLS607A.He did.On the 28th of October.,Trial Examiner EADIE. And that was two days before the strike?The WITNESS. Two days-before the strike.He came out to where I wasworking.He told me he just received a telephone call from Mr. Roberts.Q. (By Mr. MUSSER.) Yes?A. He was on his way to his plant,that we had all signed Union cards,wanted to join the Union.He said he didn't think his employees would dohim that way.Q. Did you have anything to say?A. No, I had nothing to say.Employer Gray credibly testified as follows :A.Well, I wish to change that statement that I didn't seeMr. Mayer onthe 29th(October).Iwas working from 11: 00 o'clock until 7: 00 in themorning.And he came in the plant as I was about to leave around 7: 00o'clock.He walked in.I said, "Good morning," he wouldn't say anything.He walked on in and said"I think that's a dirty deal you guys sticking mein the back with a knife."He said "I wouldn't thought you would have doneme that way."I told him,I said, "Sure I joined the Union, I don't care whoknows it." I said "We are tired working under these conditions.You havebeen promising me to make some corrections,try to do something about it,and you didn't."Q.What did he say?A. I didn't remember just off hand exact words that he said other thanhe thought that was a dirty deal pulling something like that to his back.Q. Did he mention the word "Union"?A. Yes he said he would not work operate a Union plant,that he wouldmove his machines out first.During the strike and while a picket line was being maintained by the Union,employee Black was called to the office of Noell.Noell requested him to signthe letter addressed to Regional Director Styles, hereinabove set forth.Em-ployees Gooch and Green also signed the letter at the same time.Noell hadprepared the letter.He also requested Black to solicit and secure signatureson it of the other employees who had signed union cards.The Trial Examiner finds that the above statements of Respondent to Ingramand Gray constitute interference,restraint,and coercion.It is also found thatthe Respondent is responsible for the actions of Noell in the solicitaticn of em-ployees to renounce the UnionAs related above, Noell represented the Re-spondent at the conference with the Union on October 31. Such solicitation isfound to constitute interference,restraint,and coercionIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and such of them as has been found to be unfairlabor practices tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.5S I. Case Co. v. N. L. R. B.,321 U. S. 332-338;Medo PhotoSupply Corp. v. N. L. R. B.,321 U.S. 678, 683-684. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the Trial Examiner will recommend that Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent has refused to bargain collectively with theUnion as the exclusive representative of his employees in the appropriate unit,the Trial Examiner will recommend that the Respondent, upon request, bargaincollectivelywith the Union as the representative of such employees, and ifagreement is reached to embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Trial Examiner makes the following :CONCLUSIONS OF LAw1.American Federation of Hosiery Workers is a labor organization,withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing his employeesin the exerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.-3.All employees of the Respondent at his Athens, Georgia, plant, excludingoffice and clerical employees, watchmen and guards, professionalemployees, andsupervisors, as defined in the Act, constitute a unit appropriate for thepurposesof collective bargaining, within the meaning of Section 9 (b) of the Act.4.American Federation of Hosiery Workers at all times on and after October28, 1949, has been the exclusive bargaining representative within themeaningof Section 9 (a) of the Act, of all employees in the aforesaid unit for thepurposesof collectivebargaining.5.By refusing to bargain collectively with American Federation of HosieryWorkers the Respondent has engaged in and is engaging in unfair labor practiceswithin themeaning ofSection 8 (a) (5) of the Act.6The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]BUTLER SPECIALTYCOMPANYandFURNITURE AND BEDDING WORKERSUNION, LOCAL 18-B,UFWA-CIO,PETITIONER.Case No. 13-RC-1524.March 2, 1951Decision and OrderPursuant to a stipulation for certification upon consent electionexecuted by the Employer and the Petitioner on October 2, 1950, anelection by secret ballot was held on October 20, 1950, under the direc-tion and supervision of the Regional Director for the ThirteenthRegion among the employees of the Employer in the unit stipulatedas appropriate.Upon the conclusion of the election, the parties were93 NLRB No. 91.